Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Plymouth Gas and Grocery Inc.
d/b/a Plymouth Red D Mart,

Respondent.

Docket No. C-13-734
FDA Docket No. FDA-2013-H-0530

Decision No. CR2840

Date: June 24, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint
(Complaint) against Respondent, Plymouth Gas and Grocery Inc. d/b/a Plymouth
Red D Mart, that alleges facts and legal authority sufficient to justify imposing a
$500 civil money penalty. Respondent did not timely answer the Complaint, nor
did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by filing a copy of the Complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management and serving the
Complaint on Respondent. The Complaint alleges that, on two separate occasions,
Respondent unlawfully sold a tobacco product to a minor and failed to verify that
the purchaser of the tobacco product was of sufficient age, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d,
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
monetary penalty of $500 for these violations.

On May 9, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil monetary
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Plymouth Red D Mart, an establishment that sells
tobacco products and also operates as a Marathon Gas Station. The
establishment is located at 422 North Michigan Street, Plymouth, Indiana
46563. Complaint § 3.

¢ On June 13, 2012, an FDA-commissioned inspector observed a violation of
21 C.F.R. § 1140.14(a) for “[s]elling tobacco products to a minor” and a
violation of 21 C.F.R. § 1140.14(b)(1) for “[fJailing to verify the age of a
person purchasing tobacco products by means of photographic
identification containing the bearer’s date of birth[.]” Complaint ¥ 10.

e “[O]n August 16, 2012, CTP issued a Warning Letter to Plymouth Red D
Mart/Marathon.” The letter informed Respondent of the violations the
FDA-commissioned inspector had observed on June 13, 2012, and
explained that Respondent could face a civil money penalty or other
regulatory action if it failed to correct the violations. Moreover, CTP
explained that the Warning Letter was not intended to provide an
exhaustive list of violations and that Plymouth Red D Mart/Marathon was
responsible for complying with the law. Complaint § 10.

e The manager of Plymouth Red D Mart/Marathon responded to the Warning
Letter on behalf of Respondent on August 18, 2012. She explained that she
had “spoke[n] to all employees regarding the violations” and that she had
“installed a ‘Check ID and Birthdate’ reminder on the register that is
prompted when a tobacco product is being purchased[.]” She also informed
CTP that she “placed a note on the counter instructing tobacco purchasers
to be ready to present identification.” Complaint 11.

e On October 16, 2012, CTP acknowledged that it had received Respondent’s
response. CTP also reminded Respondent that it had a continuing duty to
comply with the law. Complaint § 11.

e During a following inspection, FDA-commissioned inspectors documented
two additional violations. “Specifically, a person younger than 18 years of
age was able to purchase a package of Grizzly Long Cut Wintergreen
smokeless tobacco on December 9, 2012, at approximately 1:40 PM[.]”
Also, “the minor’s identification was not verified before the [December 9,
2012,] sale... .” Complaint ¥ 1.

e CTP informed Respondent on December 18, 2012, of the December 9,
2012, inspection and documented violations through a Notice of
Compliance Check Inspection. The Notice warned “that other potential
violations of federal tobacco law may have been observed,” and, if
violations had occurred, FDA could notify Respondent further. Complaint
q2.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations prohibit the sale of “cigarettes or smokeless tobacco to any
person younger than 18 years of age[.]” 21 C.F.R. § 1140.14(a). Those
regulations also require a retailer to “verify by means of photographic
identification containing the bearer’s date of birth that no person purchasing the
[tobacco] product is younger than 18 years of age[.]” 21 C.F.R. § 1140.14(b)(1).

Here, Respondent violated both 21 C.F.R. § 1140.14(a) and (b)(1). First, on June
13, 2012, Respondent unlawfully sold a tobacco product to a minor and failed to
verify that the purchaser was of sufficient age. Then, on December 9, 2012,
Respondent again unlawfully sold a tobacco product to a minor without verifying
the purchaser’s age. Therefore, Respondent’s actions and omissions on two
separate occasions at the same retail outlet constitute violations of law for which a
civil money penalty is merited.
The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a). Respondent has committed a fourth
violation within a 24-month period, the maximum penalty for which is $2000. 21
C.F.R. § 17.2. CTP, however, requested a civil money penalty in the amount of
$500. 21 C.F.R. § 17.2. Therefore, I impose a civil money penalty in the amount
of $500.

/s/
Steven T. Kessel
Administrative Law Judge

